Citation Nr: 0022178	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-17 409A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 26, 1971, 
until March 4, 1971.

The record reflects that service connection for schizophrenia 
was originally denied by a RO rating decision dated in 
October 1971.  The veteran was notified of this 
determination, and of his appellate rights, by letter dated 
in October 1971, but did not perfect a timely appeal.  
38 C.F.R. § 19.118 (1971).  That decision consequently became 
final.  See 38 C.F.R. § 20.1103 (1999).  The RO declined to 
reopen the claim in November 1977 on the basis that no new 
and material evidence had been presented.  Again, no appeal 
was timely perfected after notice of this action.  38 C.F.R. 
§ 19.118 (1977); 38 C.F.R. § 20.1103 (1999).  The appellant 
subsequently attempted to reopen his claim in December 1981, 
but characterized the issue as a claim for an "increase" in 
compensation, whereupon the RO, in April 1982, confirmed the 
denial of service connection on account of the lack of new 
and material evidence.  In a statement dated and received in 
August 1982, the veteran expressed disagreement with that 
determination and requested a statement of the case (SOC).  
The record does not reflect that a SOC was sent to the 
veteran.  Although the appellant again characterized the 
issue as a claim for an increased rating for service-
connected disability, and listed the date of the decision he 
disagreed with as November 1981 (which decision does not 
appear in the file), the RO did not advise him of any 
discrepancy.  Rather, an RO determination in December 1982 
confirmed the denial of the claim to reopen.  The Board thus 
finds that the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
schizophrenia has been in an open status since December 1981 
despite numerous adjudications of this question after 
December 1982.  

The Board also notes that, in a substantive appeal received 
in June 1997, the veteran raised the issue of entitlement to 
service connection for a post-traumatic stress disorder.  
However, this matter is not properly before the Board for 
appellate review and is consequently referred to the RO for 
consideration.  


FINDINGS OF FACT

1.  By a decision entered in October 1971, the RO denied a 
claim of service connection for schizophrenia.  That decision 
was not appealed.  

2.  By a November 1977 decision, the RO found that no new and 
material evidence to reopen had been submitted.  No appeal 
was initiated.  

3.  The evidence received since the November 1977 action, by 
itself, or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for schizophrenia.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.303, 20.302, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed schizophrenia in 
service for which service connection should now be granted. 

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

In October 1971, the RO denied a claim of service connection 
for schizophrenia.  That decision was not appealed.  By a 
November 1977 determination, the RO declined to reopen the 
veteran's claim.  The veteran was notified of this action and 
of his right to appeal, but did not initiate an appeal within 
the one-year time period allowed.  38 C.F.R. § 19.118 (1977).  
Consequently, the current claim of service connection may be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the prior 
adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  (In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).)

In evaluating whether the veteran's claim should be reopened 
pursuant to the standards set out in § 3.156(a), the Board 
notes that evidence available in November 1977 included 
service medical records showing that the veteran was examined 
for service entry on January 26, 1971, and that his 
psychiatric status was then evaluated as normal.  He denied 
any nervous symptomatology.  On that same day, however, a 
basic training record shows that, when arriving at the 
reception center, he encountered difficulty with the 
processing procedure, and the charge of quarters upon arrival 
at the squadron.  It was reported that he was unable or 
unwilling to follow instructions during clothing issue and 
that, after a conversation with the section supervisor, he 
was sent on sick call to the mental health clinic because of 
a perceived emotional problem.  On January 28, 1971, it was 
noted that he was still in the hospital.  On February 23, 
1971, it was reported that the veteran was counseled on his 
personality and it was recommended that he be immediately 
discharged from service on the basis of a chronic, severe 
schizoid personality, manifested by eccentric behavior, use 
of projection under stress, periods of confusion, marked 
difficulty in interpersonal relations, and marked denial of 
the problem.  It was noted that there had been a lifelong 
pattern of such behavior, and that impairment was marked for 
military duty.  It was the opinion of military personnel 
that, if the veteran remained in service, his current problem 
would become worse and develop into a major psychiatric 
illness.  

In March 1971, the veteran filed a claim for VA benefits for 
psychiatric disability.  Subsequently received was a VA 
Hospital discharge examination report covering an admission 
from June to July 1971, and indicating that the appellant had 
been admitted because of his reacting to hallucinations, with 
confusion of thought and no insight or judgment.  A primary 
diagnosis of schizophrenia, chronic undifferentiated type, 
was rendered upon discharge.

By a decision entered in October 1971, the RO denied service 
connection for schizophrenia.  The RO concluded that 
manifestations of psychiatric symptomatology in service were 
that of schizophrenia despite the diagnosis of schizoid 
personality in service, and that the condition existed prior 
to service and was not aggravated during service above the 
pre-service level.  The veteran was notified of the RO's 
determination, and of his appellate rights, but did not 
initiate an appeal within one year.

Subsequently received was an admission note dated in June 
1971 from the Suffolk Psychiatric facility of the State of 
New York Department of Mental Hygiene indicating that the 
veteran had been brought in by two policemen on a Health 
Officer Certificate because of confused thinking, delusions, 
inappropriate affect, auditory hallucinations, and aggressive 
behavior toward his parents.  Thorazine was administered.  A 
diagnosis of schizophrenia, catatonic type was rendered.  
After a number of days, the veteran was admitted to a VA 
Hospital.  

Received in September 1977 were statements from several pre-
service employers of the veteran attesting to his stable 
mental status during the periods of employment.  Also 
received was a school health record from the Herricks Public 
Schools detailing treatment and observations between 1955 or 
1956 and 1966.  Several entries in the mid-1950s referred to 
nervous behavior. 

By a decision entered in November 1977, the RO declined to 
reopen the claim of service connection on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran did not initiate an appeal within one 
year.  38 C.F.R. § 19.118 (1977).  

The evidence received since the prior final denial of the 
claim includes voluminous VA clinical records dating from 
1981, including hospital discharge summaries showing 
continuing treatment and medication management for 
psychiatric disability diagnosed as schizophrenia.  Also, a 
February 1971 letter to the veteran's father from a service 
department psychiatrist was associated with the record in 
which it was advised that the appellant had been admitted for 
observation and evaluation on January 27, 1971, and that this 
was felt to be indicated because of emotional turmoil 
observed at his duty station.  Also, a more detailed and 
comprehensive clinical report generated during the veteran's 
hospital admission between June and July 1971 noted that his 
first neuropsychiatric break, manifested by auditory 
hallucinations, delusional ideas of reference and 
persecution, had occurred while he was in the military, after 
being on duty for a week.  This evidence was not available 
for review in November 1977, and is neither cumulative nor 
redundant of the evidence then of record.  Consequently, the 
Board finds that it is "new."

In the present case, the Board finds that much of the 
evidence received since the time of the Board's June 1977 
decision is "new," especially because it shows continued 
treatment for the disability at issue.  The Board finds, 
however, that none of it is "material."  The record shows 
that the veteran continues to be treated for schizophrenia, 
but none of the newly acquired evidence provides any support 
for his contention that schizophrenia first began in service, 
or increased in severity as result thereof, at least no 
evidentiary support beyond what had already been demonstrated 
in November 1977.  Although it was noted in June 1971 that 
the veteran had his first neuropsychiatric break in the 
military, this statement is clearly nothing more than a bare 
recitation of the veteran's own reported history, unenhanced 
by medical comment.  See, e.g., LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence of a nexus to service).  There is nothing in the 
record to show that the veteran has the specialized training 
or expertise necessary to proffer competent opinion on a 
medical matter in this instance.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In short, the additional information 
is silent on the issue of etiology, and does not support the 
veteran's claim beyond what the evidence showed in 1977.  It 
is therefore the Board's conclusion that the evidence 
received since the time of the November 1977 decision, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

While the February 1971 letter to the veteran's father might 
be construed as a "supplemental report from the service 
department," it is not "material" evidence such that 
reconsideration of the former denial must be undertaken.  
38 C.F.R. § 3.156(c) (1999).  This is so because, as noted 
above, it does not tend to prove something about the onset of 
psychiatric disease that had not already been shown by the 
previously submitted evidence.  Since it is not "new and 
material" evidence, § 3.156(c) does not apply.

Absent the receipt of new and material evidence, the Board 
does not have jurisdiction to review the former disposition.  
Butler v. Brown, 9 Vet. App. 167 (1996).  The application to 
reopen must therefore be denied.

The Board acknowledges that the veteran's representative has 
argued that the claim to reopen has not been evaluated by the 
RO under the proper standard enunciated in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a).  In this 
regard, the Board recognizes that Hodge resulted in a change 
in the test for determining whether newly submitted evidence 
is "material."  However, the Board finds no prejudice to 
the veteran by proceeding with an adjudication of the 
question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156(a) in the May 1997 statement of the case.  
The veteran consequently was on notice of the regulatory 
standard and had therefore been given the opportunity to 
present evidence and argument with this standard in mind.  


ORDER

The application to reopen the claim of service connection 
schizophrenia is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

